               1   Michael J. Perry, Esq. (SBN 123214)
               2
                   MICHAEL J. PERRY, ESQ.,
                   A PROFESSIONAL LAW CORPORATION
               3   4640 Admiralty Way, Suite 500
               4
                   Marina Del Rey, CA 90292
                   Telephone: 310.496.5710
               5   Fax: 310.306.3456
               6
                   Attorneys for Plaintiffs and Counterclaim Defendants
               7   VESTIS, LLC aka VESTIS CALIFORNIA, LLC. and
               8
                   GINVE MODAS SL

               9   Andres F. Quintana (SBN 190525)
           10
                   John M. Houkom (SBN 203240)
                   QUINTANA LAW GROUP
           11      A Professional Law Corporation
           12
                   26135 Mureau Road, Suite 203
                   Calabasas, California 91302
           13      Telephone:(818) 914-2100
           14
                   Facsimile: (818) 914-2101

           15      Attorneys for Defendant and Cross-Complainants
           16
                   CARAMEL SALES, LTD; DAVID POPECK, TET
                   APS, and THOMAS SCHMIDT
           17
                                        UNITED STATES DISTRICT COURT
           18
                                      CENTRAL DISTRICT OF CALIFORNIA
           19

           20
                   VESTIS, LLC, aka VESTIS                   CASE NO. 8:18−cv−02257−DOC−KES
                   CALIFORNIA, LLC., et al.,
           21
                               Plaintiffs,                   STIPULATED PROTECTIVE
           22                                                ORDER
           23            vs.
           24      CARAMEL SALES, LTD,
           25      a United Kingdom Limited Company; et
                   al.,
           26

           27                  Defendants.
           28

Quintana Law
Group, APC
               1      1. A. PURPOSES AND LIMITATIONS
               2         Discovery in this action is likely to involve production of confidential,
               3   proprietary, or private information for which special protection from public
               4   disclosure and from use for any purpose other than prosecuting this litigation may
               5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
               6   enter the following Stipulated Protective Order. The parties acknowledge that this
               7   Order does not confer blanket protections on all disclosures or responses to
               8   discovery and that the protection it affords from public disclosure and use extends
               9   only to the limited information or items that are entitled to confidential treatment
           10      under the applicable legal principles. The parties further acknowledge, as set forth in
           11      Section 12.3, below, that this Stipulated Protective Order does not entitle them to
           12      file confidential information under seal; Civil Local Rule 79-5 sets forth the
           13      procedures that must be followed and the standards that will be applied when a party
           14      seeks permission from the court to file material under seal.
           15            B. GOOD CAUSE STATEMENT
           16            This action is likely to involve trade secrets, customer and pricing lists and
           17      other valuable research, development, commercial, financial, technical and/or
           18      proprietary information for which special protection from public disclosure and
           19      from use for any purpose other than prosecution of this action is warranted. Such
           20      confidential and proprietary materials and information consist of, among other
           21      things, confidential business or financial information, information regarding
           22      confidential business practices, or other confidential research, development, or
           23      commercial information (including information implicating privacy rights of third
           24      parties), information otherwise generally unavailable to the public, or which may be
           25      privileged or otherwise protected from disclosure under state or federal statutes,
           26      court rules, case decisions, or common law. Accordingly, to expedite the flow of
           27      information, to facilitate the prompt resolution of disputes over confidentiality of
           28      discovery materials, to adequately protect information the parties are entitled to keep
Quintana Law
Group, APC
                                                           2
               1   confidential, to ensure that the parties are permitted reasonable necessary uses of
               2   such material in preparation for and in the conduct of trial, to address their handling
               3   at the end of the litigation, and serve the ends of justice, a protective order for such
               4   information is justified in this matter. It is the intent of the parties that information
               5   will not be designated as confidential for tactical reasons and that nothing be so
               6   designated without a good faith belief that it has been maintained in a confidential,
               7   non-public manner, and there is good cause why it should not be part of the public
               8   record of this case.
               9

           10         2. DEFINITIONS
           11            2.1    Action: this pending federal law suit.
           12            2.2    Challenging Party:       a Party or Non-Party that challenges the
           13            designation of information or items under this Order.
           14            2.3    “CONFIDENTIAL” Information or Items: information (regardless of
           15            how it is generated, stored or maintained) or tangible things that qualify for
           16            protection under Federal Rule of Civil Procedure 26(c), and as specified
           17            above in the Good Cause Statement.
           18            2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
           19            their support staff).
           20            2.5    Designating Party: a Party or Non-Party that designates information or
           21            items that it produces in disclosures or in responses to discovery as
           22            “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”.
           23            2.6    Disclosure or Discovery Material: all items or information, regardless
           24            of the medium or manner in which it is generated, stored, or maintained
           25            (including, among other things, testimony, transcripts, and tangible things),
           26            that are produced or generated in disclosures or responses to discovery in this
           27            matter.
           28

Quintana Law
Group, APC
                                                            3
               1   2.7      Expert: a person with specialized knowledge or experience in a matter
               2   pertinent to the litigation who has been retained by a Party or its counsel to
               3   serve as an expert witness or as a consultant in this Action.
               4   2.8      House Counsel: attorneys who are employees of a party to this Action.
               5   House Counsel does not include Outside Counsel of Record or any other
               6   outside counsel.
               7   2.9      Non-Party: any natural person, partnership, corporation, association, or
               8   other legal entity not named as a Party to this action.
               9   2.10 Outside Counsel of Record: attorneys who are not employees of a party
           10      to this Action but are retained to represent or advise a party to this Action and
           11      have appeared in this Action on behalf of that party or are affiliated with a
           12      law firm which has appeared on behalf of that party, and includes support
           13      staff.
           14      2.11 Party: any party to this Action, including all of its officers, directors,
           15      employees, consultants, retained experts, and Outside Counsel of Record (and
           16      their support staffs).
           17      2.12 Producing Party: a Party or Non-Party that produces Disclosure or
           18      Discovery Material in this Action.
           19      2.13 Professional Vendors: persons or entities that provide litigation support
           20      services (e.g., photocopying, videotaping, translating, preparing exhibits or
           21      demonstrations, and organizing, storing, or retrieving data in any form or
           22      medium) and their employees and subcontractors.
           23      2.14 Protected Material: any Disclosure or Discovery Material that is
           24      designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”.
           25      2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
           26      from a Producing Party.
           27      2.16 “ATTORNEYS’ EYES ONLY”:                  Information or Items: extremely
           28      sensitive “CONFIDENTIAL Information or Items,” disclosure of which to
Quintana Law
Group, APC
                                                      4
               1         another Party or Non-Party would create a substantial risk of serious harm
               2         that could not be avoided by less restrictive means.
               3

               4      3. SCOPE
               5         The protections conferred by this Stipulation and Order cover not only
               6   Protected Material (as defined above), but also (1) any information copied or
               7   extracted from Protected Material; (2) all copies, excerpts, summaries, or
               8   compilations of Protected Material; and (3) any testimony, conversations, or
               9   presentations by Parties or their Counsel that might reveal Protected Material.
           10            Any use of Protected Material at trial shall be governed by the orders of the
           11      trial judge. This Order does not govern the use of Protected Material at trial.
           12

           13         4. DURATION
           14            Even after final disposition of this litigation, the confidentiality obligations
           15      imposed by this Order shall remain in effect until a Designating Party agrees
           16      otherwise in writing or a court order otherwise directs. Final disposition shall be
           17      deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
           18      or without prejudice; and (2) final judgment herein after the completion and
           19      exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
           20      including the time limits for filing any motions or applications for extension of time
           21      pursuant to applicable law.
           22

           23         5. DESIGNATING PROTECTED MATERIAL
           24            5.1    Exercise of Restraint and Care in Designating Material for Protection.
           25      Each Party or Non-Party that designates information or items for protection under
           26      this Order must take care to limit any such designation to specific material that
           27      qualifies under the appropriate standards. The Designating Party must designate for
           28      protection only those parts of material, documents, items, or oral or written
Quintana Law
Group, APC
                                                            5
               1   communications that qualify so that other portions of the material, documents,
               2   items, or communications for which protection is not warranted are not swept
               3   unjustifiably within the ambit of this Order.
               4         Mass, indiscriminate, or routinized designations are prohibited. Designations
               5   that are shown to be clearly unjustified or that have been made for an improper
               6   purpose (e.g., to unnecessarily encumber the case development process or to impose
               7   unnecessary expenses and burdens on other parties) may expose the Designating
               8   Party to sanctions.
               9         If it comes to a Designating Party’s attention that information or items that it
           10      designated for protection do not qualify for protection, that Designating Party must
           11      promptly notify all other Parties that it is withdrawing the inapplicable designation.
           12            5.2    Manner and Timing of Designations. Except as otherwise provided in
           13      this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
           14      stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
           15      under this Order must be clearly so designated before the material is disclosed or
           16      produced.
           17            Designation in conformity with this Order requires:
           18            (a)    for information in documentary form (e.g., paper or electronic
           19      documents, but excluding transcripts of depositions or other pretrial or trial
           20      proceedings), that the Producing Party affix at a minimum, the legend
           21      “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or “ATTORNEYS’
           22      EYES ONLY” (hereinafter “AEO Legend”), to each page that contains protected
           23      material. If only a portion or portions of the material on a page qualifies for
           24      protection, the Producing Party also must clearly identify the protected portion(s)
           25      (e.g., by making appropriate markings in the margins).
           26            A Party or Non-Party that makes original documents available for inspection
           27      need not designate them for protection until after the inspecting Party has indicated
           28      which documents it would like copied and produced. During the inspection and
Quintana Law
Group, APC
                                                           6
               1   before the designation, all of the material made available for inspection shall be
               2   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
               3   documents it wants copied and produced, the Producing Party must determine which
               4   documents, or portions thereof, qualify for protection under this Order. Then, before
               5   producing the specified documents, the Producing Party must affix the
               6   “CONFIDENTIAL legend” or “AEO legend” to each page that contains Protected
               7   Material. If only a portion or portions of the material on a page qualifies for
               8   protection, the Producing Party also must clearly identify the protected portion(s)
               9   (e.g., by making appropriate markings in the margins).
           10            (b)    for testimony given in depositions that the Designating Party identify
           11      the Disclosure or Discovery Material on the record, before the close of the
           12      deposition all protected testimony.
           13            (c)    for information produced in some form other than documentary and for
           14      any other tangible items, that the Producing Party affix in a prominent place on the
           15      exterior of the container or containers in which the information is stored the legend
           16      “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”, as appropriate. If only a
           17      portion or portions of the information warrants protection, the Producing Party, to
           18      the extent practicable, shall identify the protected portion(s).
           19
           20         6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
           21            6.1    Timing of Challenges. Any Party or Non-Party may challenge a
           22      designation of confidentiality at any time that is consistent with the Court’s
           23      Scheduling Order.
           24            6.2    Meet and Confer. The Challenging Party shall initiate the dispute
           25      resolution process under Local Rule 37.1 et seq. or follow the procedures for
           26      informal, telephonic discovery hearings on the Court's website.
           27            6.3    The burden of persuasion in any such challenge proceeding shall be on
           28      the Designating Party. Frivolous challenges or designations, and those made for an
Quintana Law
Group, APC
                                                            7
               1   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
               2   other parties) may expose the Challenging or Challenged Party to sanctions. Unless
               3   the Designating Party has waived or withdrawn the confidentiality designation, all
               4   parties shall continue to afford the material in question the level of protection to
               5   which it is entitled under the Producing Party’s designation until the Court rules on
               6   the challenge.
               7

               8      7. ACCESS TO AND USE OF PROTECTED MATERIAL
               9         7.1    Basic Principles. A Receiving Party may use Protected Material that is
           10      disclosed or produced by another Party or by a Non-Party in connection with this
           11      Action only for prosecuting, defending, or attempting to settle this Action. Such
           12      Protected Material may be disclosed only to the categories of persons and under the
           13      conditions described in this Order. When the Action has been terminated, a
           14      Receiving Party must comply with the provisions of section 13 below (FINAL
           15      DISPOSITION).
           16            Protected Material must be stored and maintained by a Receiving Party at a
           17      location and in a secure manner that ensures that access is limited to the persons
           18      authorized under this Order.
           19            7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
           20      otherwise ordered by the court or permitted in writing by the Designating Party, a
           21      Receiving    Party    may      disclose   any   information   or   item   designated
           22      “CONFIDENTIAL” only to:
           23            (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
           24      as employees of said Outside Counsel of Record to whom it is reasonably necessary
           25      to disclose the information for this Action;
           26            (b)    the officers, directors, and employees (including House Counsel) of the
           27      Receiving Party to whom disclosure is reasonably necessary for this Action;
           28

Quintana Law
Group, APC
                                                             8
               1         (c)    Experts (as defined in this Order) of the Receiving Party to whom
               2   disclosure is reasonably necessary for this Action and who have signed the
               3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
               4         (d)    the court and its personnel;
               5         (e)    court reporters and their staff;
               6         (f)    professional jury or trial consultants, mock jurors, and Professional
               7   Vendors to whom disclosure is reasonably necessary for this Action and who have
               8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
               9         (g)    the author or recipient of a document containing the information or a
           10      custodian or other person who otherwise possessed or knew the information;
           11            (h)    during their depositions, witnesses ,and attorneys for witnesses, in the
           12      Action to whom disclosure is reasonably necessary provided: (1) the deposing party
           13      requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
           14      not be permitted to keep any confidential information unless they sign the
           15      “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
           16      agreed by the Designating Party or ordered by the court. Pages of transcribed
           17      deposition testimony or exhibits to depositions that reveal Protected Material may
           18      be separately bound by the court reporter and may not be disclosed to anyone except
           19      as permitted under this Stipulated Protective Order; and
           20            (i)    any mediator or settlement officer, and their supporting personnel,
           21      mutually agreed upon by any of the parties engaged in settlement discussions.
           22            7.3    Disclosure of “ATTORNEY’S EYES ONLY” Information or Items.
           23      Unless otherwise ordered by the court or permitted in writing by the Designating
           24      Party, a Receiving Party may disclose any information or item designated
           25      “ATTORNEY’S EYES ONLY” only to:
           26            (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
           27      as employees of said Outside Counsel of Record to whom it is reasonably necessary
           28      to disclose the information for this Action;
Quintana Law
Group, APC
                                                            9
               1         (b)    Experts (as defined in this Order) of the Receiving Party to whom
               2   disclosure is reasonably necessary for this Action and who have signed the
               3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
               4         (c)    the court and its personnel;
               5         (d)    court reporters and their staff;
               6         (e)    professional jury or trial consultants, mock jurors, and Professional
               7   Vendors to whom disclosure is reasonably necessary for this Action and who have
               8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
               9         (f)    the author or recipient of a document containing the information or a
           10      custodian or other person who otherwise possessed or knew the information;
           11            (g)    during their depositions, witnesses, and attorneys for witnesses, in the
           12      Action to whom disclosure is reasonably necessary provided: (1) the deposing party
           13      requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
           14      not be permitted to keep any confidential information unless they sign the
           15      “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
           16      agreed by the Designating Party or ordered by the court. Pages of transcribed
           17      deposition testimony or exhibits to depositions that reveal Protected Material may
           18      be separately bound by the court reporter and may not be disclosed to anyone except
           19      as permitted under this Stipulated Protective Order; and
           20            (h)    any mediator or settlement officer, and their supporting personnel,
           21      mutually agreed upon by any of the parties engaged in settlement discussions.
           22

           23         8. PROTECTED MATERIAL SUBPOENAED OR ORDERED
           24            PRODUCED IN OTHER LITIGATION
           25            If a Party is served with a subpoena or a court order issued in other litigation
           26      that compels disclosure of any information or items designated in this Action as
           27      “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” that Party must:
           28

Quintana Law
Group, APC
                                                            10
               1         (a)    promptly notify in writing the Designating Party. Such notification
               2   shall include a copy of the subpoena or court order;
               3         (b)    promptly notify in writing the party who caused the subpoena or order
               4   to issue in the other litigation that some or all of the material covered by the
               5   subpoena or order is subject to this Protective Order. Such notification shall include
               6   a copy of this Stipulated Protective Order; and
               7         (c)    cooperate with respect to all reasonable procedures sought to be
               8   pursued by the Designating Party whose Protected Material may be affected.
               9         If the Designating Party timely seeks a protective order, the Party served with
           10      the subpoena or court order shall not produce any information designated in this
           11      action as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” before a
           12      determination by the court from which the subpoena or order issued, unless the
           13      Party has obtained the Designating Party’s permission. The Designating Party shall
           14      bear the burden and expense of seeking protection in that court of its confidential
           15      material and nothing in these provisions should be construed as authorizing or
           16      encouraging a Receiving Party in this Action to disobey a lawful directive from
           17      another court.
           18

           19         9. NON-PARTY’S         PROTECTED          MATERIAL         SOUGHT        TO    BE
           20            PRODUCED IN THIS LITIGATION
           21            (a)    The terms of this Order are applicable to information produced by a
           22      Non-Party in this Action and designated as “CONFIDENTIAL” or “ATTORNEYS’
           23      EYES ONLY”. Such information produced by Non-Parties in connection with this
           24      litigation is protected by the remedies and relief provided by this Order. Nothing in
           25      these provisions should be construed as prohibiting a Non-Party from seeking
           26      additional protections.
           27            (b)    In the event that a Party is required, by a valid discovery request, to
           28      produce a Non-Party’s confidential information in its possession, and the Party is
Quintana Law
Group, APC
                                                          11
               1   subject to an agreement with the Non-Party not to produce the Non-Party’s
               2   confidential information, then the Party shall:
               3         (1)    promptly notify in writing the Requesting Party and the Non-Party that
               4   some or all of the information requested is subject to a confidentiality agreement
               5   with a Non-Party;
               6         (2)    promptly provide the Non-Party with a copy of the Stipulated
               7   Protective Order in this Action, the relevant discovery request(s), and a reasonably
               8   specific description of the information requested; and
               9         (3)    make the information requested available for inspection by the Non-
           10      Party, if requested.
           11            (c)    If the Non-Party fails to seek a protective order from this court within
           12      14 days of receiving the notice and accompanying information, the Receiving Party
           13      may produce the Non-Party’s confidential information responsive to the discovery
           14      request. If the Non-Party timely seeks a protective order, the Receiving Party shall
           15      not produce any information in its possession or control that is subject to the
           16      confidentiality agreement with the Non-Party before a determination by the court.
           17      Absent a court order to the contrary, the Non-Party shall bear the burden and
           18      expense of seeking protection in this court of its Protected Material.
           19
           20         10.UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
           21            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
           22      Protected Material to any person or in any circumstance not authorized under this
           23      Stipulated Protective Order, the Receiving Party must immediately (a) notify in
           24      writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
           25      to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
           26      persons to whom unauthorized disclosures were made of all the terms of this Order,
           27      and (d) request such person or persons to execute the “Acknowledgment and
           28      Agreement to Be Bound” that is attached hereto as Exhibit A.
Quintana Law
Group, APC
                                                           12
               1      11.INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
               2         PROTECTED MATERIAL
               3         When a Producing Party gives notice to Receiving Parties that certain
               4   inadvertently produced material is subject to a claim of privilege or other protection,
               5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
               6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
               7   may be established in an e-discovery order that provides for production without
               8   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
               9   as the parties reach an agreement on the effect of disclosure of a communication or
           10      information covered by the attorney-client privilege or work product protection, the
           11      parties may incorporate their agreement in the stipulated protective order submitted
           12      to the court.
           13

           14         12.MISCELLANEOUS
           15            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
           16      person to seek its modification by the Court in the future.
           17            12.2 Right to Assert Other Objections. By stipulating to the entry of this
           18      Protective Order no Party waives any right it otherwise would have to object to
           19      disclosing or producing any information or item on any ground not addressed in this
           20      Stipulated Protective Order. Similarly, no Party waives any right to object on any
           21      ground to use in evidence of any of the material covered by this Protective Order.
           22            12.3 Filing Protected Material. A Party that seeks to file under seal any
           23      Protected Material must comply with Civil Local Rule 79-5. Protected Material may
           24      only be filed under seal pursuant to a court order authorizing the sealing of the
           25      specific Protected Material at issue. If a Party's request to file Protected Material
           26      under seal is denied by the court, then the Receiving Party may file the information
           27      in the public record unless otherwise instructed by the court.
           28

Quintana Law
Group, APC
                                                           13
               1      13.FINAL DISPOSITION
               2         After the final disposition of this Action, as defined in paragraph 4, within 60
               3   days of a written request by the Designating Party, each Receiving Party must return
               4   all Protected Material to the Producing Party or destroy such material. As used in
               5   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
               6   summaries, and any other format reproducing or capturing any of the Protected
               7   Material. Whether the Protected Material is returned or destroyed, the Receiving
               8   Party must submit a written certification to the Producing Party (and, if not the same
               9   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
           10      (by category, where appropriate) all the Protected Material that was returned or
           11      destroyed and (2)affirms that the Receiving Party has not retained any copies,
           12      abstracts, compilations, summaries or any other format reproducing or capturing any
           13      of the Protected Material. Notwithstanding this provision, Counsel are entitled to
           14      retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
           15      transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
           16      reports, attorney work product, and consultant and expert work product, even if such
           17      materials contain Protected Material. Any such archival copies that contain or
           18      constitute Protected Material remain subject to this Protective Order as set forth in
           19      Section 4 (DURATION).
           20

           21         14.SANCTIONS AVAILABLE
           22            Any violation of this Order may be punished by any and all appropriate
           23      measures including, without limitation, contempt proceedings and/or monetary
           24      sanctions.
           25            ///
           26            ///
           27            ///
           28

Quintana Law
Group, APC
                                                           14
               1   IT IS SO STIPULATED.
               2
                   DATED: March 1, 2019
               3                                         QUINTANA LAW GROUP,
                                                         A Professional Law Corporation
               4                                         Andres F. Quintana
                                                         John M. Houkom
               5

               6
                                                         By: /s/ John Houkom
               7                                             John Houkom
                                                             Attorneys for Defendants and
               8                                             Counterclaimants CARAMEL SALES, LTD,
                                                             TETAPS, THOMAS SCHMIDT, and
               9                                             DAVID POPECK
           10      DATED: March 1, 2019                    Michael J. Perry, Esq.,
                                                           A Professional Law Corporation
           11                                              Michael J. Perry
           12

           13
                                                           By: /s/ Michael J. Perry
           14                                                  Michael J. Perry
                                                               Attorneys for Plaintiffs and Counter
           15                                                  Defendants VESTIS, LLC and GINVE
                                                               MODAS SL
           16

           17

           18

           19

           20      FOR GOOD CAUSE SHOWN (Dkt. 37), IT IS SO ORDERED.

           21

           22
                   DATED:       March 14, 2019                       _
           23

           24

           25
                          Honorable Karen E. Scott
                         United States Magistrate Judge
           26

           27
                    8:18-cv-02257-DOC-KES
           28       Vestis, LLC v. Caramel Sales, LTD, et al.

Quintana Law
Group, APC
                                                                15
               1                                        EXHIBIT A
               2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
               3
                          I, _______________________ [print or type full name], of ____________
               4   ___________________________________ [print or type full address], declare
               5
                   under penalty of perjury that I have read in its entirety and understand the Stipulated
                   Protective Order that was issued by the United States District Court for the Central
               6   District of California on _______________ [date] in the case of Vestis, LLC v.
               7
                   Caramel Sales, LTD, et al., Case No. 8:18−cv−02257−DOC−KES.

               8          I agree to comply with and to be bound by all the terms of this Stipulated
                   Protective Order and I understand and acknowledge that failure to so comply could
               9
                   expose me to sanctions and punishment in the nature of contempt. I solemnly
           10      promise that I will not disclose in any manner any information or item that is subject
                   to this Stipulated Protective Order to any person or entity except in strict compliance
           11
                   with the provisions of this Order.
           12
                          I further agree to submit to the jurisdiction of the United States District Court
           13      for the Central District of California for the purpose of enforcing the terms of this
           14      Stipulated Protective Order, even if such enforcement proceedings occur after
                   termination of this action. I hereby appoint __________________ [print or type full
           15      name] of ___________________________________ [print or type full address and
           16      telephone number] as my California agent for service of process in connection with
                   this action or any proceedings related to enforcement of this Stipulated Protective
           17      Order.
           18
                   Date: ____________
           19
                   City and State where sworn and signed: _________________________
           20
                   Printed name:      _________________________
           21

           22      Signature:         _________________________

           23

           24

           25

           26

           27

           28

Quintana Law
Group, APC
                                                           16
               1                            L.R. 5-4.3.4(a)(2)(i) ATTESTATION
               2         The filer of this document attests that all other signatories listed, and on
               3   whose behalf the filing is submitted, concur in the filing’s content and have
               4   authorized the filing.
               5

               6   DATED: March 1, 2019
               7                                     QUINTANA LAW GROUP,
                                                     A Professional Law Corporation
               8                                     Andres F. Quintana
                                                     John M. Houkom
               9

           10
                                                     By: /s/ John Houkom
           11                                            John Houkom
                                                         Attorneys for Defendants and
           12                                            Counterclaimants CARAMEL SALES, LTD,
                                                         TETAPS, THOMAS SCHMIDT, and
           13                                            DAVID POPECK
           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Quintana Law
Group, APC
                                                         17
